DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on July 19, 2022.  As directed by the amendment, Claims 9 and 10 have been amended.  Claim 15 has been canceled.  Claims 1-14 and 16-20 are allowable over the prior art.  
Regarding the previous Office Action filed April 19, 2022:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.  The Reasons for Allowance are the same as the reasons provided for Allowable Subject Matter in the previous office action.
Reasons for Allowance
Claims 1-14 and 16-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a system comprising: a pressurized gas manifold, comprising: a body, comprising: a connector shaped to accommodate a pressurized gas container outlet; a manifold insert connector shaped to accommodate a portion of a manifold insert; a regulator connector shaped to accommodate a regulator, wherein the body includes a pathway network comprising: a first path portion to receive gas from the gas container outlet and extending to a pathway junction, the first path having a bend, a second path portion extending from the pathway junction to the manifold insert connector; and a third path portion extending from the pathway junction to the regulator connector; a rupture disc positioned between the bend and the pathway junction, the rupture disc oriented perpendicular to the second path portion; wherein when the rupture disc is in an unruptured state, the disc is configured to seal the first path portion from the second and third path portions, and wherein when the rupture disc is in a ruptured state, the disc is configured to allow a flow of gas from the pressurized gas container outlet to the regulator.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 16 discusses an aircraft system, comprising: a passenger service unit (PSU), comprising a similar system to Claim 1 as well as an initiator in the manifold insert that is configured to initiate a pyrotechnic charge to cause a lance to rupture the rupture disc.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 16.
Claims 2-14 and 17-20 contain allowable subject matter due to their dependency on Claims 1 and 16.
Several prior art similar to the claimed invention are discussed below.
Sundholm et al. (US 2005/0072463) discusses a valve element for use in fire extinguishing systems.  It is clear that Sundholm is not directed to a system used within an aircraft.  Sundholm utilizes a pressure difference between a first and second inlet to cause the movement of the piston element (Sundholm: paragraph 0004).  Because of this functionality of the inlets, the system of Sundholm is oriented in this specific fashion.  This orientation is not found in any other prior art as it has a specific functionality only found in Sundholm.  There is nothing in Sundholm that indicates that the outlet 28 is capable of being connected to a regulator and Sundholm provides no motivation to add a regulator, particularly since the device is tied with fire extinguishing and not regulating the output of oxygen gas for breathing.  Adding a regulator would simply delay the flow of high-pressure water mist in critical emergency situations.  Therefore, Sundholm does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 16.
Sitabkhan et al. (US 2012/0111871) discusses an emergency oxygen system for aircraft passengers.  Though the manifold of Sitabkhan has much of the components of the instant invention, Sitabkhan lacks the rupture disc being in between the pathway junction and the bend as well as the first path portion having a bend.  In Sitabkhan, the rupture disc/diaphragm 26 and piston cutter member 28 are oriented vertically into the cylinder neck 22.  Sitabkhan does not discuss anything about having the cylinder neck 22 being bent or the piston cutter member 28 and diaphragm 26 being oriented perpendicular to the cylinder neck 22 via a bend.  Additionally, there is no motivation to add a bend, particularly since the system of Sitabkhan is oriented in this fashion to fit in the aircraft (Sitabkhan: Fig 1).  Sundholm cannot be used to cure Sitabkhan’s deficiencies since Sundholm is specific towards fire extinguishing systems and its “bend” is specific towards the functionality of the inlets.  Making the combination would destroy the device of Sitabkhan.  As shown in the prior art, all pressurized gas systems have the piercing element and rupture disc oriented vertically in relation to the cylinder (see list of art cited of interest below).  The instant invention introduces the bend and orients the second and third path portions to be perpendicular to the longitudinal axis of the oxygen cylinder to increase portability and compactness of the device.  This particular orientation is not found in the prior art as none of the prior art specifically addresses this problem being solved and provides no motivation to add a bend to the first path portion.  Therefore, Sitabkhan does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785